
	
		II
		112th CONGRESS
		2d Session
		S. 3581
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Conrad (for himself,
			 Mr. Enzi, and Mr. Rockefeller) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  credit for carbon dioxide sequestration.
	
	
		1.Modifications to carbon
			 dioxide sequestration credit
			(a)Allocation and
			 certification of credit
				(1)In
			 generalSubsection (e) of
			 section 45Q of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(e)Limitation
							(1)Allocation
				limitationNo credit shall be allowed under subsection (a) with
				respect to qualified carbon dioxide captured by carbon capture equipment at a
				qualified facility for the amount of qualified carbon dioxide captured by such
				carbon capture equipment in excess of—
								(A)the portion of
				the national limitation allocated with respect to such carbon capture equipment
				under subsection (f), over
								(B)the amount of
				qualified carbon dioxide captured by such carbon capture equipment during
				periods after July 31, 2013.
								(2)National
				limitationFor purposes of paragraph (1)(A), the national
				limitation is the excess of—
								(A)75,000,000 metric
				tons of qualified carbon dioxide, over
								(B)the number of
				metric tons of qualified carbon dioxide captured before August 1, 2013, for
				which a credit under subsection (a) was
				allowed.
								.
				(2)Allocation and
			 certificationSection 45Q of such Code is amended by adding at
			 the end the following new subsection:
					
						(f)Allocation for
				and certification of carbon capture projects
							(1)Establishment
				of proceduresNot later than July 1, 2013, the Secretary shall
				establish, by regulation, processes and procedures—
								(A)for allocating
				the national limitation under subsection (e)(2) to projects for placing carbon
				capture equipment in service at qualified facilities, and
								(B)for certifying
				projects for which an allocation has been made under subparagraph (A).
								(2)Allocations
								(A)ApplicationEach
				applicant for an allocation under this subsection shall submit an application
				to the Secretary under such terms and conditions as are established by the
				Secretary in regulations.
								(B)PriorityThe
				Secretary shall rank applications received under subparagraph (A) in the
				following order:
									(i)Applicants with
				applications received by the Secretary on an earlier date shall be given higher
				priority than applicants with applications received on a later date. For
				purposes of this clause, any application received before the date that is 30
				days after the procedures and processes described in paragraph (1) are
				established shall be considered to have been received on such date.
									(ii)In the case of
				applications received on the same date, those applicants concurrently applying
				for certification shall be given higher priority.
									(iii)In the case of
				applications received on the same date and concurrently applying for
				certification, those projects with the earlier date by which construction
				commenced shall be given higher priority.
									(C)Allocation to
				applicantsSubject to subparagraph (D), the Secretary shall
				allocate tonnage to each applicant—
									(i)based on the
				amount requested on the application, and
									(ii)in order of the
				rank of the application under subparagraph (B),
									until
				the amount of tonnage available under this section is exhausted. Projects for
				which no or a partial allocation is made shall retain their ranking and shall
				be eligible to receive an allocation of tonnage previously allocated that is
				forfeited or recaptured.(D)LimitationThe
				Secretary may not allocate to any project more than the lesser of—
									(i)the number of
				metric tons of qualified carbon dioxide projected to be captured at the
				qualified facility under the project during the 10-year period beginning on the
				date on which such project is placed in service,
									(ii)the number of
				metric tons of qualified carbon dioxide projected to be captured at the
				qualified facility under the project—
										(I)which are subject
				to a written, binding contract for disposal in secure geological storage
				(whether or not used as a tertiary injectant), or
										(II)for which there
				is a plan for such disposal by the applicant, or
										(iii)15,000,000
				metric tons of qualified carbon dioxide.
									(E)Reduction for
				prior creditsThe amount of any allocation under subparagraph (C)
				to any project shall be reduced by the number of metric tons of carbon dioxide
				captured by the carbon capture equipment with respect to such project before
				August 1, 2013, for which a credit was allowed under subsection (a).
								(3)Certification
								(A)In
				generalNo credit shall be allowed under subsection (a) with
				respect to any project for using carbon capture equipment to capture qualified
				carbon dioxide at a qualified facility before the date on which such project is
				certified under this paragraph.
								(B)Application for
				certificationEach project which is allocated a portion of the
				national limitation shall submit an application for certification to the
				Secretary containing such information as the Secretary may require. Such
				application shall be submitted—
									(i)not later
				than—
										(I)6 months after
				the date on which such project receives an allocation, and
										(II)30 days after
				the later of the date on which the regulations, processes, and procedures are
				established under paragraph (1) or the construction start date, and
										(ii)not earlier than
				the construction start date.
									For
				purposes of this subparagraph, the term construction start date
				means the earlier of the first date on which physical work on the project of a
				significant nature is undertaken or the date by which 5 percent or more of the
				total cost of the project has been spent.(C)Revocation of
				certification
									(i)Materially
				inaccurate representationsThe Secretary may revoke a
				certification under this paragraph if the Secretary determines that an
				applicant has made a materially inaccurate representation with respect to the
				project.
									(ii)Failure to
				timely place equipment in serviceA certification under this
				paragraph shall be revoked in any case in which carbon capture equipment with
				respect to the project is not placed in service—
										(I)before the date
				which is 5 years after the date on which the allocation was issued, in the case
				of a new industrial facility, or
										(II)before the date
				which is 3 years after the date on which the allocation was issued, in the case
				of a modification of an existing industrial facility.
										(D)ReallocationIn
				any case—
									(i)in which a
				certification is revoked under subparagraph (C), or
									(ii)in which a
				taxpayer to whom an allocation is made under paragraph (2) fails to obtain
				certification for a project under this paragraph,
									the
				amount of national limitation which was allocated to such project under
				paragraph (2) shall be reallocated under such rules as established by the
				Secretary under regulations.(4)Public
				disclosure
								(A)In
				generalThe Secretary shall, within 30 days of making any
				allocation, certification, revocation, or change in the ranking of projects,
				publicly disclose the amount of such allocation, a description of the project
				for which such allocation, certification, or revocation was made, and the
				change in the ranking of projects, as the case may be.
								(B)Annual
				reportThe Secretary shall issue an annual report summarizing
				credits allocated and available for
				allocation.
								.
				(3)Conforming
			 amendments
					(A)Paragraph (2) of
			 section 45Q(c) of such Code is amended by inserting which is part of a
			 project which is certified under subsection (f)(3) after carbon
			 capture equipment.
					(B)Paragraph (3) of
			 section 45Q(c) of such Code is amended by striking which and
			 inserting at which such carbon capture equipment.
					(b)10-Year credit
			 limitationSection 45Q(a) of the Internal Revenue Code of 1986 is
			 amended—
				(1)in paragraph
			 (1)(A), by inserting during the 10-year period beginning on the later of
			 the date on which the carbon capture equipment described in subsection (c)(1)
			 is placed in service or the date on which the project with respect to such
			 carbon capture equipment was certified under subsection (f)(3) after
			 qualified facility, and
				(2)in paragraph
			 (2)(A), by inserting during the 10-year period beginning on the later of
			 the date on which the carbon capture equipment described in subsection (c)(1)
			 is placed in service or the date on which the project with respect to such
			 carbon capture equipment was certified under subsection (f)(3) after
			 qualified facility.
				(c)Definition of
			 carbon capture equipmentSection 45Q(d) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(8)Carbon capture
				equipmentThe term carbon capture equipment means
				equipment to capture and pressurize qualified carbon
				dioxide.
					.
			(d)Credit allowed
			 to taxpayer performing carbon capture
				(1)In
			 generalParagraph (5) of section 45Q(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(5)Person to whom
				credit is allowable
							(A)In
				generalExcept as provided in subparagraph (B) or in regulations
				prescribed by the Secretary, any credit under this section shall be allowed to
				the taxpayer who—
								(i)captures the
				qualified carbon dioxide, and
								(ii)through contract
				or otherwise, disposes of the qualified carbon dioxide in a manner meeting the
				requirements of paragraph (1)(B) or (2)(C) of subsection (a), as the case may
				be.
								(B)Election to
				allow credit to person disposing carbon dioxideIf the person
				described in subparagraph (A) makes an election under this subparagraph in such
				manner as the Secretary may prescribe by regulations, the credit under this
				section—
								(i)shall be
				allowable to the person that disposes of qualified carbon dioxide in a manner
				meeting the requirements of paragraph (1)(B) or (2)(C) of subsection (a), as
				the case may be, and
								(ii)shall not be
				allowable to the person described in subparagraph
				(A).
								.
				(2)Conforming
			 amendments
					(A)Section 45Q(a) of
			 such Code is amended by striking by the taxpayer each place it
			 appears in paragraph (1)(B), (2)(B), and (2)(C).
					(B)Section 45Q(c) of
			 such Code, as amended by subsection (a), is amended by striking paragraph (1)
			 and redesignating paragraphs (2) and (3) as paragraphs (1) and (2),
			 respectively.
					(e)Rules relating
			 to credit recaptureParagraph (6) of section 45Q(d) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: Notwithstanding section 7805(b), any regulation issued
			 pursuant to this paragraph shall apply only with respect to qualified carbon
			 dioxide captured or disposed of after the date on which such regulation is
			 filed with the Federal Register..
			(f)Effective
			 dateThe amendments made by this section shall apply to carbon
			 dioxide captured after July 31, 2013.
			
